Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Preliminary amendments in claims filed on 09/03/3030 were entered.
Claims 1-90 were cancelled. 
Claims 91-112 are pending.
Claims 91-96 and 103-112 were withdrawn.
Claims 97-102 were examined. 
No claim is allowed. 

Non-Final Office Action

, 

Compound KXO1


    PNG
    media_image1.png
    180
    499
    media_image1.png
    Greyscale


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/03/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

-The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election of Invention
The Applicant elects Group II (claims 97 to 104), without traverse. 
species actinic keratosis (see claims 97 and 98). In regard to compounds utilized in such treatment methods, the Applicant elects the species KX01 and calcipotriol (claims 100 and 101). 

Response to Remarks

Applicants response filed on 03/22/2022 is acknowledged.   Applicants elected group II without traverse.  The office action is issued on elected species.   Claims 103 and 104 are drawn to further comprising the  retinoid (claim 103) and  claim 104 is drawn to the retinoid selected to have at least one activity selected from the group consisting of induction of keratinocytes proliferation, modulation of epidermal differentiation, stimulation of extracellular matrix production, and alteration of sebocyte differentiation.  Since prior art was found for elected species the search was not extended to any other species.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 97-102 are rejected under 35 U.S.C. 103 as being unpatentable over  Kwan et al. ((US Patent 10,617,693  also published as US 20180256589,A1, Priority March 10, 2017, 892),Kinex Pharmaceuticals (2014, IDS 09/30/2020) and Seckin et al. (A preliminary report. J Drugs Dermatol. 2009 May;8(5):451-4. PMID: 19537367, 892).  These reference teach treatment of actinic keratosis.(AK) by the KX01 which embraces Applicants claimed invention. 

Determining the scope and contents of the prior art (MPEP 2141.01)
Kwan et al, teaches  methods of treating and/or preventing actinic keratosis, comprising administering a therapeutically effective amount of KX-01  (Abstract). 
KX-01 is administered until the actinic keratosis is fully treated.[0003].
Claims 97 and  98 are drawn to a method for treating actinic keratosis by KX01.  Kwan et al. t teaches method of treating and/or preventing actinic keratosis by the same compound KX01 as in instant claims.  It teaches the dose from 1mg to 10mg (claim 1).  
In regards to claim 99, KX-01 is it teaches the method of claim 1, wherein the compound is topically administered once or twice daily continuously for more than one day per week, followed by discontinuation of the administration for the rest of the week.  (Claim 13.).  
See claims 1-25 for doses, and administration at different intervals as needed.  Furthermore, it teaches that dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  It teaches various methods for administration of KX-01 topically , intradermally and many others. (See lines 40-57, col. 17).
Kwan teaches unaccepted properties by  administration of KX-01 reduces the number and/or severity of local skin reactions or other adverse side effects in the subject compared to other treatments of actinic keratosis. It teaches the amounts 0/1 mg to 10mg. See Lines 14-67, col. to col. 4. Various ranges are disclosed.  (Summary of the invention).
In regards to claim 100 
Kwan et al. teaches the administration of KX-01 reduces the number of the subjects that have local skin reactions or any other.
See example 1-a Phase 1 Study of KX-01 Administered Topically for 3 or 5 Days to the Forearm less side effects compared to other treatments of actinic keratosis.  See example 2a where the compound was topically administered to the face and scalp.  KX01. (Lines 23-67, col. 18. Lines 1-42, col. 19). ), Also see examples 1-6.   See example 2, lines 69-67, col 22 and lines 1-47, col. 23). 
Kwan further teaches that two clinical studies (detailed in Examples 1 and 2) were conducted to evaluate the activity and safety of KX-01 administered topically in subjects with actinic keratosis. Preliminary data from these studies suggested that KX-01 demonstrates clinically relevant activity in the treatment of actinic keratosis of the face and scalp, and of the forearm. KX-01, when administered for 5 days, has a very good safety profile with limited systemic exposure. Local tolerability appears to be very good with local skin reactions (LSRs) that consist primarily of mild to moderate erythema and scaling. KX-01 was found to be safe. (Lines 23-33, col. 18).
KX-01 administered topically once daily for 5 days appears to be safe and well tolerated. 
It would have been obvious to one skilled in the art at the time the invention was filed to treat actinic keratosis by KX01 for better results such as less side effect than observed with other treatment of actinic keratosis as taught by Kwan et al.  
In regards to claim 100 , Kinex Pharmaceuticals (2014, IDS 09/30/2020) was added because (1)  teaches allowance of the Investigational New Drug (IND) application for KX2-391 ointment by the United States Food and Drug Administration (FDA).  KX2-391 ointment for the commencement of a Phase I clinical study in actinic keratosis. This is the Company's third IND to be allowed by the US FDA in the past 12 months.   The reference teaches that KX2-391 is a synthetic, is a highly selective inhibitor of Src tyrosine kinase signaling and tubulin polymerization. KX2-391 promotes the induction of p53, G2/M arrest of proliferating cell populations and subsequent apoptosis via the stimulation of Caspase-3 and PARP cleavage. Potent inhibition of the growth of human keratinocytes and several melanoma cell lines in vitro suggests the potential clinical activity for actinic keratosis and dermatologic malignancies.
(2)  KX2-391 has also been observed to inhibit T cell migration and endothelial tubule formation in vitro, suggesting additional potential therapeutic benefits for skin conditions like psoriasis where pathology is supported by lymphocyte infiltration, inflammation, and/or angiogenesis.  Actinic keratosis is a pre-malignant condition and fits nicely into oncology portfolio.
 In regards to claim 101,Kwan teaches KX01 as shown above which is same compound as in claim 101 and also elected species.  See (Abstract of Kwan).
In regards to claim 102 does not represents method for treatment.  The steps of preparation was not disclosed in this claim.  Claim 102 is drawn to “The method of claim 97, wherein the topical preparation comprises the first compound in a first amount and the second compound in a second amount, wherein the first amount and the second amount are selected to provide a first therapeutic effect, wherein the first therapeutic effect is greater than the sum of a second effect provided by application of the first compound at the first amount and a third effect provided by application of the second compound at the second amount.”.  Since it depends on claim 97, the steps of preparation were missing.  It appears that this claim 102 does not covers steps of preparation of elected invention   The amounts provided by the cited references would have been obvious to one skilled in the art by applying the teachings of Kwan et al,  Kinex and Seckin et al as discussed in the office action, 
It would have been obvious to one skilled in the art at the time the invention was filed to treat actinic keratosis by KX01 ointment for better results such as less side effect than observed with other methods.   Since Kinex Pharmaceuticals teaches the compound KX2-391 for the treatment of Actinic keratosis as taught by Kwan et al , a person skilled in the art would use KA01 for the treatment of actinic keratosis as taught by Kwan et al due to the advantages as taught by the prior art.  
Ascertaining the differences between the prior art and the claims at issue
Kwan teaches treatment of actinic keratosis.by the same compound KX01.  Kinex pharmaceuticals  reference was also added because it teaches it teaches at least one activity which includes T-call among others as in claim 100. It also teaches treatment actinic keratosis by the same compound as instantly claimed named as KX2-391-treatment does not teach explicitly addition of calcipotriol in the composition.
Both Kwan and Kinex references does not explicably teach addition of calcipotriol. 
Seckin et al. (A preliminary report. J Drugs Dermatol. 2009 May;8(5):451-4. PMID: 19537367, 892)  teaches that it was found that vitamin D, apart from calcium-related actions, has antiproliferative, prodifferentiative and immunomodulatory activities. There was a statistically significant difference between the total number of AKs at baseline and at week 12 on calcipotriol applied side whereas no difference was detected on placebo applied side (p = 0.028 vs p = 1.00). The mean total score of the target lesions reduced significantly at week 12 on calcipotriol side; however, no significant reduction was found on placebo side (p = 0.017 vs p = 0.056). Although side effects were more common on calcipotriol side, the difference was not statistically significant.  It concludes that topical calcipotriol may show promise in the treatment of actinic keratoses. (Abstract).
It would have been obvious to one skilled in the art at the time the invention was filed apply the teachings Kwan for the treatment of actinic keratosis.(AK) by the KX01.  Since Seckin et al teaches that calcipotriol showed promising results in the treatment of actinic keratosis.(AK) by calcipotriol, a person skilled in the art would find motivation to add calcipotriol in KX01 for enhance treatment of actinic keratoses

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination KX01 and calcipotriol for the treatment of actinic keratoses with reduce side effects for the reasons cited above.  Since Kwan teaches treatment of actinic keratosis.by the same compound KX01.  Kinex pharmaceuticals  reference was added because it also teaches treatment actinic keratosis by the same compound as instantly claimed named as KX2-391, therefore at the time the invention was filed Kwan and Kinex both provide motivation to use KX01 for the treatment of actinic keratosis for better results.   Addition of calcipotriol as taught by Seckin et al. that vitamin D, apart from calcium-related actions, has antiproliferative, prodifferentiative and immunomodulatory activities. There was a statistically significant difference between the total number of actinic keratosis,  AKs at baseline and at week 12 on calcipotriol applied side whereas no difference was detected on placebo applied side.  The mean total score of the target lesions reduced significantly at week 12 on calcipotriol side;   It would have been obvious to one skilled in the art at the time the invention was filed to  apply topical calcipotriol for treatment of actinic keratoses. See example 1-a Phase 1 Study of KX-01 Administered Topically for 3 or 5 Days to the Forearm less side effects compared to other treatments of actinic keratosis.  See example 2a where the compound was topically administered to the face and scalp.  KX01. (Lines 23-67, col. 18. Lines 1-42, col. 19). ), Also see examples 1-6.   
See example 2, lines 69-67, col 22 and lines 1-47, col. 23). 
Therefore, a person skilled in the art at the time the invention was filed would prefer to add calcipotriol in the composition of KX01 as in claim 101 (Strutute disclosed, elected species) for treating actinic keratosis (AKs).  Schein provides motivation to add calcipotriol because Sackin et al. teaches that  total score of the target lesions reduced significantly at week 12 on calcipotriol side compared to the one with no calcipotriol.  
For the reasons cited above instantly claimed invention would have been obvious to one skilled in the art at the time the invention was filed, especially when expectedly better results are found by addition of calcipotriol  for treating actinic keratosis. 

It was decided that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627